UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/10 Item 1. Reports to Stockholders. Semiannual Report Municipal Bond Market Overview For the six months ended November 30, 2010, the municipal bond market posted modest results, despite a very challenging market in November. As measured by Barclays Capital (BC) Municipal Bond indexes, which track municipal securities, investment-grade municipal bonds returned +1.12% for the period under review, while high yield municipal bonds delivered a +2.67% total return. 1 In comparison during the same period, Treasuries returned +3.74%, according to the BC U.S. Treasury Index, which comprises U.S. Treasury securities. 1 For the first five months of the reporting period municipal bond performance was robust, supported by strong investor demand and generally low interest rates resulting in part from the Federal Reserve Boards (Feds) accommodative stance. The market also benefited from lower-than-normal tax-exempt issuance due to the Build America Bonds (BAB) program. The BAB program allowed municipal issuers to sell their bonds in the taxable market and take advantage of a 35% federal government subsidy for all coupon payments made on those municipal bonds. Such taxable bonds, however, are not part of the Funds tax-free portfolios. This subsidy enabled municipalities to borrow at significantly lower net yields than they could otherwise obtain in the traditional tax-exempt municipal bond market, which dramatically reduced the supply of new tax-exempt bonds. Of the $389 billion in issuance for the year through November 2010, $253 billion, or 65%, was in the form of tax-exempt municipal bonds. 2 For the same period in 2008 (prior to the BAB program), municipal issuance totaled $368 billion, with $322 billion, or 88%, in the form of tax-exempt municipal bonds. 2 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Thomson Reuters. 4 | Semiannual Report November proved to be the periods most challenging month as fixed income markets pulled back sharply after the Fed announced its intention to implement a second round of quantitative easing (QE2) with a $600 billion bond buying program. Municipal bonds fell 2.00% in November. 1 Credit spreads widened considerably in November as well, as high yield municipal bonds dropped 2.83% for the month, and U.S. Treasuries dipped only 0.70%. 1 Initially, markets seemed dissatisfied that the Fed indicated it would target bonds with maturities of 10 years or less, which contributed to a sell-off in bonds with maturities longer than 10 years. Secondly, some observers felt QE2 was unnecessary and might even ignite inflation, which contributed to weakness in shorter term bonds. The municipal bond market pulled back as yields generally rose. This was exacerbated as market concerns led to investor redemptions, forcing further sell-offs. According to the Investment Company Institute, cash flows during the period first turned negative the week of November 10 and worsened in the months second half. During the week of November 17, the municipal bond market had net outflows of approximately $4.8 billion, and during the last week of November, outflows were approximately $3.1 billion. A third factor affecting Novembers performance was related to the BAB program. For most of the year, markets had expected the BAB program to be extended beyond 2010, and they began to anticipate a larger-than-normal supply of municipal bonds going into year-end. This belief waned, however, as Republicans took over the majority of the House of Representatives and in an existing bill did not include language that would extend the program. Although the municipal bond market experienced recent, short-term volatility, we maintained a long-term perspective. In our view, the pullback in yields and increasing risk premiums may provide us an opportunity to enhance the Funds income-earning potential. The foregoing information reflects our analysis and opinions as of November 30, 2010, the end of the reporting period. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Semiannual Report | 5 Franklin California High Yield Municipal Fund Your Funds Goals and Main Investments: Franklin California High Yield Municipal Fund seeks to provide a high level of income exempt from federal and California personal income taxes by investing at least 80% of its net assets in municipal securities, including higher yielding, lower rated securities, that pay interest free from such taxes. 1 Its secondary goal is capital appreciation. Credit Qu a lity Bre a kdown * Franklin California High Yield Municipal Fund Based on Total Long-Term Investments as of 11/30/10** *Standard & Poors (S&P) is the primary independent rating agency, Moodys is the secondary rating agency, and Fitch is the tertiary rating agency. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest) nr to Below Investment Grade (lowest). This semiannual report for Franklin California High Yield Municipal Fund covers the period ended November 30, 2010. 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 27. 6 | Semiannual Report Dividend Distributions* Fra n kli n Califor n ia High Yield M un icipal F un d Dividend per Share Month Class A Class B Class C Advisor Class J un e 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts J u ly 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts A u g u st 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts September 4.24 ce n ts 3.83 ce n ts 3.81 ce n ts 4.32 ce n ts October 4.14 ce n ts 3.73 ce n ts 3.71 ce n ts 4.22 ce n ts November 4.14 ce n ts 3.73 ce n ts 3.71 ce n ts 4.22 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $9.40 on May 31, 2010, to $9.31 on November 30, 2010. The Funds Class A shares paid dividends totaling 25.43 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.99% based on an annualization of the current 4.04 cent per share monthly dividend and the maximum offering price of $9.72 on November 30, 2010. An investor in the 2010 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 8.49% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. During the period under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline slightly. State Update Californias historically robust economy, the eighth largest in the world, faced severe headwinds during the reporting period. The state weathered tax revenue declines, more than half of which were from personal income taxes. In addition, state lawmakers struggled to pass a budget, setting a record for the longest budget impasse in California history. High unemployment compounded state budget problems as well and placed pressure on Californias weak housing 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Semiannual Report | 7 Portfolio Breakdown Fra n kli n Califor n ia High Yield M un icipal F un d 11/30/10 % of Total Long-Term Investments* Tax-Supported 41.3 % Hospital & Health Care 13.8 % General Obligation 9.5 % Transportation 9.3 % Other Revenue 6.9 % Utilities 5.8 % Higher Education 5.5 % Refunded 5.4 % Housing 1.6 % Subject to Government Appropriations 0.9 % *Does not include short-term investments and other net assets. market marred by high foreclosures and falling values. As of November, unemployment stood at 12.4%, nearly three percentage points above the 9.8% national median. 3 However, the pace of job losses appeared to slow during the reporting period, notably with steady employment growth in the computer systems and design industry. Californias budget impasse was a major challenge for the state as local governments and school districts braved deep cuts to bridge a $19 billion budget shortfall for 2011. 4 The temporarily balanced 2011 budget, enacted three months late in October, relied heavily on one-time measures, payment deferrals, optimistic revenue assumptions and receipt of additional federal aid that might not come through. Also, voter-authorized propositions from the November mid-term elections further lowered the states flexibility in budgeting and revenue raising. These factors increased the likelihood of future midyear fiscal shortfalls. Given the size of Californias budget, the states tax-supported debt was moderate at $2,362 per capita or 5.6% of personal income, compared with the $936 and 2.5% national medians. 5 However, because California is implementing a long-term strategic plan with voter-authorized projects geared toward supporting ongoing economic growth, its debt burden is likely to increase in the next few years. Independent credit rating agency Moodys Investors Service maintained its A rating of Californias general obligation bonds with a stable outlook. 6 The rating and outlook reflected the difficult budgetary environment the state faced. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, High Profile New Issue, California (State of), 11/16/10. 5. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May 2010. 6. This does not indicate Moodys rating of the Fund. 8 | Semiannual Report Managers Discussion Our value-oriented philosophy of investing primarily for income, combined with a relatively steep municipal yield curve compared to Treasuries, favored longer term bonds during the reporting period. Consequently, we sought to remain fully invested in bonds typically ranging from 15 to 30 years in maturity with good call features. Furthermore, by focusing on relative value and attractive credit spreads, especially in California, we were able to find attractive investment opportunities in this volatile market. We intend to maintain our conservative, buy-and-hold investment strategy, as we attempt to provide shareholders with high, current, tax-free income. Thank you for your continued participation in Franklin California High Yield Municipal Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 11/30/10 Franklin California High Yield Municipal Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FCAMX) Change 11/30/10 5/31/10 Net Asset Val u e (NAV) -$ 0.09 $ 9.31 $ 9.40 Distributions (6/1/1011/30/10) Divide n d I n come $ 0.2543 Class B (Symbol: FBCAX) Change 11/30/10 5/31/10 Net Asset Val u e (NAV) -$ 0.10 $ 9.36 $ 9.46 Distributions (6/1/1011/30/10) Divide n d I n come $ 0.2291 Class C (Symbol: FCAHX) Change 11/30/10 5/31/10 Net Asset Val u e (NAV) -$ 0.09 $ 9.36 $ 9.45 Distributions (6/1/1011/30/10) Divide n d I n come $ 0.2282 Advisor Class (Symbol: FVCAX) Change 11/30/10 5/31/10 Net Asset Val u e (NAV) -$ 0.10 $ 9.32 $ 9.42 Distributions (6/1/1011/30/10) Divide n d I n come $ 0.2589 10 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + 1.72 % + 8.54 % + 17.05 % + 59.89 % Average A nnu al Total Ret u r n 2 -2.63 % + 3.95 % + 2.30 % + 4.35 % Avg. A nn . Total Ret u r n (12/31/10) 3 + 0.51 % + 1.52 % + 3.90 % Distrib u tio n Rate 4 4.99 % Taxable Eq u ivale n t Distrib u tio n Rate 5 8.49 % 30-Day Sta n dardized Yield 6 4.72 % Taxable Eq u ivale n t Yield 5 8.03 % Total A nnu al Operati n g Expe n ses 7 0.63 % Class B 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + 1.34 % + 7.90 % + 13.84 % + 53.03 % Average A nnu al Total Ret u r n 2 -2.62 % + 3.90 % + 2.30 % + 4.35 % Avg. A nn . Total Ret u r n (12/31/10) 3 + 0.36 % + 1.51 % + 3.90 % Distrib u tio n Rate 4 4.62 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.86 % 30-Day Sta n dardized Yield 6 4.38 % Taxable Eq u ivale n t Yield 5 7.45 % Total A nnu al Operati n g Expe n ses 7 1.17 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + 1.44 % + 7.89 % + 13.93 % + 51.57 % Average A nnu al Total Ret u r n 2 + 0.45 % + 6.89 % + 2.64 % + 4.25 % Avg. A nn . Total Ret u r n (12/31/10) 3 + 3.34 % + 1.85 % + 3.79 % Distrib u tio n Rate 4 4.62 % Taxable Eq u ivale n t Distrib u tio n Rate 5 7.86 % 30-Day Sta n dardized Yield 6 4.39 % Taxable Eq u ivale n t Yield 5 7.47 % Total A nnu al Operati n g Expe n ses 7 1.18 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + 1.66 % + 8.64 % + 17.61 % + 60.66 % Average A nnu al Total Ret u r n 2 + 1.66 % + 8.64 % + 3.30 % + 4.86 % Avg. A nn . Total Ret u r n (12/31/10) 3 + 5.04 % + 2.50 % + 4.40 % Distrib u tio n Rate 4 5.32 % Taxable Eq u ivale n t Distrib u tio n Rate 5 9.05 % 30-Day Sta n dardized Yield 6 5.06 % Taxable Eq u ivale n t Yield 5 8.61 % Total A nnu al Operati n g Expe n ses 7 0.53 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. In general, an investor is paid a higher yield to assume a greater degree of credit risk. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 11/30/10. 5. Taxable equivalent distribution rate and yield assume the published rates as of 6/28/10 for the maximum combined federal and California state personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the 30 days ended 11/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 11/15/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 11/15/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 11/14/06, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 11/15/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +10.05% and +2.40%. 12 | Semiannual Report Your Funds Expenses Franklin California High Yield Municipal Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/10 Value 11/30/10 Period* 6/1/1011/30/10 Act u al $ 1,000 $ 1,017.20 $ 3.14 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.96 $ 3.14 Class B Act u al $ 1,000 $ 1,013.40 $ 5.85 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,019.25 $ 5.87 Class C Act u al $ 1,000 $ 1,014.40 $ 5.91 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,019.20 $ 5.92 Advisor Class Act u al $ 1,000 $ 1,016.60 $ 2.63 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,022.46 $ 2.64 *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.62%; B: 1.16%; C: 1.17%; and Advisor: 0.52%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 14 | Semiannual Report Franklin Tennessee Municipal Bond Fund Your Funds Goal and Main Investments: Franklin Tennessee Municipal Bond Fund seeks to maximize income exempt from federal and Tennessee personal income taxes, consistent with prudent investing and the preservation of capital, by investing at least 80% of its net assets in investment grade municipal securities that pay interest free from such taxes. 1 Credit Qu a lity Bre a kdown * Franklin Tennessee Municipal Bond Fund Based on Total Long-Term Investments as of 11/30/10** *Standard & Poors (S&P) is the primary independent rating agency, Moodys is the secondary rating agency, and Fitch is the tertiary rating agency. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest) NR to Below Investment Grade (lowest). This semiannual report for Franklin Tennessee Municipal Bond Fund covers the period ended November 30, 2010. 1. The Fund may invest as much as 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid the imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 41. Semiannual Report | 15 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* Fra n kli n Te nn essee M un icipal Bo n d F un d Class A Month Dividend per Share June 3.60 cents July 3.60 cents August 3.60 cents September 3.60 cents October 3.60 cents November 3.60 cents *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 16 | Semiannual Report Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.35 on May 31, 2010, to $11.14 on November 30, 2010. The Funds Class A shares paid dividends totaling 21.98 cents per share for the reporting period. 2 The Performance Summary beginning on page 19 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.71%. An investor in the 2010 maximum combined effective federal and Tennessee personal income tax bracket of 38.90% would need to earn a distribution rate of 6.07% from a taxable investment to match the Funds Class A tax-free distribution rate. State Update During the six months under review, Tennessees economy and budget improved from recessionary low levels while the states municipal debt maintained its high credit rating. Although its economy struggled with many of the same issues affecting other states, Tennessee benefited from some high-profile, positive job announcements and a housing market that compared favorably with nationwide levels. The U.S. foreclosure crisis weighed on property values statewide, but Tennessees foreclosure rate was only about half of the national rate through 2010s second quarter. 3 Following two years of declining employment, preliminary figures recently showed year-over-year job growth of 0.4%, double the national expansion rate of 0.2%. 4 The states unemployment rate was 9.4% in November 2010 compared to 9.8% for the nation. 5 The manufacturing sector, which constitutes about 12% of Tennessees total employment (roughly 9% for the nation), stabilized in 2010 after suffering accelerating declines alongside the construction sector during the previous two years. 4 As hiring picked up, year-over-year job growth in manufacturing was 1.0% versus flat performance for the U.S. as a whole. 4 Improvements in manufacturing reflected stabilization in automobile industry activity foremost, while large investments by manufacturers to expand operations within the state laid the groundwork for the sectors longer-term sustainability. The states economic development also remained very active, with plans for new or expanding auto assembly plants, industrial parks and multimodal facilities coming into the economic pipeline, some of which have been benefiting from the federal governments increased focus on renewable energy. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Standard & Poors, Summary: Tennessee; General Obligation, RatingsDirect, 10/5/10. 4. Source: Moodys Investors Service, New Issue: Moodys Assigns Aaa Rating and Stable Outlook to $213 million Tennessee General Obligation Bonds, 10/6/10. 5. Source: Bureau of Labor Statistics. Recent budget planning has slowly pushed Tennessee back toward structural balance after tax receipts fell short in fiscal years 2009 and 2010. The recently enacted fiscal year 2011 budget was, as in the past two years, supported by non-recurring measures, including federal stimulus money, and assumed the use of reserves and a temporary one-year assessment to hospitals to help narrow a budget gap that is still expected to produce a $189 million deficit. 3 For 2011, the state factored in a modest pick-up of 1.7% in tax collections, reflecting a return to growth for such receipts following declines in fiscal years 2009 and 2010. 4 Compared with a year earlier, sales tax revenues rose for the first time in April 2010 following a 22-month downward trend. 3 Tennessees net tax-supported debt was 0.9% of personal income and $318 per capita, both very low compared with the national medians of 2.5% and $936. 4 Despite the recessions significant impact on key tax revenues and the lingering challenges of major budget gaps in recent years, independent credit rating agency Moodys Investors Service assigned Tennessees general obligation debt an Aaa rating with a stable outlook. 6 This rating reflected the states historically moderate debt levels, aggressive cost containment measures, well funded retirement system and maintenance of adequate budgetary reserves even after accounting for large drawdowns in the current fiscal year. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to invest in investment grade municipal securities. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally seek to stay fully invested to help maximize income distribution. Managers Discussion Our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve favored the use of longer term bonds during the reporting period. Consistent with our strategy, we sought to remain fully invested 6. This does not indicate Moodys rating of the Fund. Portfolio Breakdown Fra n kli n Te nn essee M un icipal Bo n d F un d 11/30/10 % of Total Long-Term Investments* Utilities 33.6 %** Hospital & Health Care 15.0 % General Obligation 13.7 % Higher Education 11.0 % Refunded 10.2 % Transportation 4.7 % Housing 3.6 % Other Revenue 3.5 % Tax-Supported 4.7 % *Does not include short-term investments and other net assets. **The Fund may invest more than 25% in municipal securities that finance similar types of projects such as utilities. A change that affects one project may affect all similar projects, thereby increasing market risk. Semiannual Report | 17 in bonds generally ranging from 20 to 30 years in maturity with good call features. We took advantage of strong retail demand for highly rated essential service bonds, and sold some AA-rated and AAA-rated securities that were purchased in a lower municipal bond interest rate environment. Seeking to provide shareholders with high, current, tax-free income, the proceeds were reinvested in securities with current coupons and better call protection in a higher interest rate environment. We found value in some credit-driven securities (rated between AA and A) as credit spreads widened to the point where we felt investors were being adequately compensated for higher credit risk. We intend to maintain our conservative, buy-and-hold investment strategy as we attempt to provide shareholders with high, current, tax-free income. Thank you for your continued participation in Franklin Tennessee Municipal Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 18 | Semiannual Report Performance Summary as of 11/30/10 Franklin Tennessee Municipal Bond Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRTIX) Change 11/30/10 5/31/10 Net Asset Val u e (NAV) -$ 0.21 $ 11.14 $ 11.35 Distributions (6/1/1011/30/10) Divide n d I n come $ 0.2198 Performance 1 C u m u lative total ret u r n excl u des the sales charge. Average a nnu al total ret u r n s i n cl u de the maxim u m sales charge. Class A: 4.25% maxim u m i n itial sales charge. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + 0.06 % + 3.35 % + 21.24 % + 61.94 % Average A nnu al Total Ret u r n 3 -4.16 % -1.07 % + 3.03 % + 4.48 % Avg. A nn . Total Ret u r n (12/31/10) 4 -3.62 % + 2.45 % + 3.93 % Distrib u tio n Rate 5 3.71 % Taxable Eq u ivale n t Distrib u tio n Rate 6 6.07 % 30-Day Sta n dardized Yield 7 2.99 % Taxable Eq u ivale n t Yield 6 4.89 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver 0.72 % With Waiver 0.70 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees) do n ot exceed 0.60% (other tha n certai n n o n ro u ti n e expe n ses) un til 9/30/11. Semiannual Report | 19 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yield for the period would have been 2.99%. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the current 3.60 cent per share monthly dividend and the maximum offering price of $11.63 per share on 11/30/10. 6. Taxable equivalent distribution rate and yield assume the published rates as of 6/28/10 for the maximum combined effective federal and Tennessee state personal income tax rate of 38.90%, based on the federal income tax rate of 35.00%. 7. The 30-day standardized yield for the 30 days ended 11/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 20 | Semiannual Report Your Funds Expenses Franklin Tennessee Municipal Bond Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 21 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/10 Value 11/30/10 Period* 6/1/1011/30/10 Act u al $ 1,000 $ 1,000.60 $ 3.51 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.56 $ 3.55 *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.70%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 22 | Semiannual Report Franklin Municipal Securities Trust Financial Highlights Franklin California High Yield Municipal Fund Six Months Ended November 30, 2010 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 9.40 $ 8.42 $ 9.70 $ 10.44 $ 10.31 $ 10.39 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.24 0.51 0.51 0.49 0.48 0.50 Net realized a n d un realized gai n s (losses) (0.08 ) 0.98 (1.29 ) (0.76 ) 0.13 (0.08 ) Total from i n vestme n t operatio n s 0.16 1.49 (0.78 ) (0.27 ) 0.61 0.42 Less distrib u tio n s from n et i n vestme n t i n come (0.25 ) (0.51 ) (0.50 ) (0.47 ) (0.48 ) (0.50 ) Redemptio n fees c    d  d   d Net asset val u e, e n d of period $ 9.31 $ 9.40 $ 8.42 $ 9.70 $ 10.44 $ 10.31 Total ret u r n e 1.72 % 18.11 % (7.91 )% (2.58 )% 6.03 % 4.13 % Ratios to average net assets f Expe n ses 0.62 % 0.63 % 0.63 % 0.62 % 0.62 % 0.62 % Net i n vestme n t i n come 5.13 % 5.70 % 5.91 % 4.87 % 4.58 % 4.80 % Supplemental data Net assets, e n d of period (000s) $ 1,099,202 $ 1,090,015 $ 945,110 $ 1,204,191 $ 1,329,255 $ 1,067,011 Portfolio t u r n over rate 6.94 % 13.84 % 9.85 % 26.43 % 3.34 % 11.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Six Months Ended November 30, 2010 Year Ended May 31, Class B (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 9.46 $ 8.46 $ 9.75 $ 10.49 $ 10.36 $ 10.44 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.22 0.46 0.46 0.43 0.42 0.44 Net realized a n d un realized gai n s (losses) (0.09 ) 1.00 (1.30 ) (0.75 ) 0.14 (0.08 ) Total from i n vestme n t operatio n s 0.13 1.46 (0.84 ) (0.32 ) 0.56 0.36 Less distrib u tio n s from n et i n vestme n t i n come (0.23 ) (0.46 ) (0.45 ) (0.42 ) (0.43 ) (0.44 ) Redemptio n fees c    d  d   d Net asset val u e, e n d of period $ 9.36 $ 9.46 $ 8.46 $ 9.75 $ 10.49 $ 10.36 Total ret u r n e 1.34 % 17.64 % (8.47 )% (3.10 )% 5.43 % 3.54 % Ratios to average net assets f Expe n ses 1.16 % 1.17 % 1.17 % 1.17 % 1.17 % 1.17 % Net i n vestme n t i n come 4.59 % 5.16 % 5.37 % 4.32 % 4.03 % 4.25 % Supplemental data Net assets, e n d of period (000s) $ 5,276 $ 7,591 $ 12,743 $ 22,308 $ 27,246 $ 29,980 Portfolio t u r n over rate 6.94 % 13.84 % 9.85 % 26.43 % 3.34 % 11.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Six Months Ended November 30, 2010 Year Ended May 31, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 9.45 $ 8.46 $ 9.75 $ 10.48 $ 10.35 $ 10.43 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.22 0.47 0.46 0.43 0.42 0.44 Net realized a n d un realized gai n s (losses) (0.08 ) 0.98 (1.30 ) (0.74 ) 0.14 (0.08 ) Total from i n vestme n t operatio n s 0.14 1.45 (0.84 ) (0.31 ) 0.56 0.36 Less distrib u tio n s from n et i n vestme n t i n come (0.23 ) (0.46 ) (0.45 ) (0.42 ) (0.43 ) (0.44 ) Redemptio n fees c    d  d   d Net asset val u e, e n d of period $ 9.36 $ 9.45 $ 8.46 $ 9.75 $ 10.48 $ 10.35 Total ret u r n e 1.44 % 17.51 % (8.47 )% (3.01 )% 5.43 % 3.54 % Ratios to average net assets f Expe n ses 1.17 % 1.18 % 1.17 % 1.17 % 1.17 % 1.17 % Net i n vestme n t i n come 4.58 % 5.15 % 5.37 % 4.32 % 4.03 % 4.25 % Supplemental data Net assets, e n d of period (000s) $ 257,443 $ 255,392 $ 212,118 $ 276,902 $ 285,410 $ 190,670 Portfolio t u r n over rate 6.94 % 13.84 % 9.85 % 26.43 % 3.34 % 11.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Six Months Ended November 30, 2010 Year Ended May 31, Advisor Class (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 9.42 $ 8.42 $ 9.71 $ 10.45 $ 10.53 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.25 0.52 0.51 0.50 0.26 Net realized a n d un realized gai n s (losses) (0.09 ) 1.00 (1.29 ) (0.76 ) (0.08 ) Total from i n vestme n t operatio n s 0.16 1.52 (0.78 ) (0.26 ) 0.18 Less distrib u tio n s from n et i n vestme n t i n come (0.26 ) (0.52 ) (0.51 ) (0.48 ) (0.26 ) Redemptio n fees d    e  e  Net asset val u e, e n d of period $ 9.32 $ 9.42 $ 8.42 $ 9.71 $ 10.45 Total ret u r n f 1.66 % 18.47 % (7.93 )% (2.48 )% 1.76 % Ratios to average net assets g Expe n ses 0.52 % 0.53 % 0.53 % 0.52 % 0.52 % Net i n vestme n t i n come 5.23 % 5.80 % 6.01 % 4.97 % 4.68 % Supplemental data Net assets, e n d of period (000s) $ 121,885 $ 101,332 $ 68,598 $ 72,279 $ 18,156 Portfolio t u r n over rate 6.94 % 13.84 % 9.85 % 26.43 % 3.34 % a For the period November 15, 2006 (effective date) to May 31, 2007. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds 93.5% California 90.7% ABAG 1915 Act Special Assessme n t, Wi n demere Ra n ch AD 1999-1, Pre-Ref un ded, 6.20%, 9/02/20 $ 1,950,000 $ 2,074,858 6.30%, 9/02/25 2,935,000 3,125,129 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Elder Care Allia n ce, Califor n ia Mortgage I n s u red, 5.60%, 8/15/34 4,260,000 4,172,074 Hamli n School, 5.00%, 8/01/37 10,485,000 9,457,785 Wi n demere Ra n ch Fi n a n ci n g Program, S u b Series B, 5.00%, 9/02/27 3,495,000 3,074,796 Wi n demere Ra n ch Fi n a n ci n g Program, S u b Series B, 5.00%, 9/02/34 5,310,000 4,408,150 Alameda CFD No. 2 Special Tax, Ref un di n g, 6.125%, 9/01/16 900,000 901,764 Aliso Viejo CFD No. 2005-01 Special Tax, Gle n wood at Aliso Viejo, 5.875%, 9/01/27 5,115,000 4,861,091 America n Ca n yo n Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e Special Assessme n t, America n Ca n yo n Road East, 5.00%, 9/02/25 1,305,000 1,162,481 5.00%, 9/02/30 2,020,000 1,686,437 5.10%, 9/02/35 1,695,000 1,405,630 A n aheim RDA Tax Allocatio n , Merged Redevelopme n t Project Area, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 2/01/31 8,500,000 8,540,035 Artesia RDA Tax Allocatio n , Artesia Redevelopme n t Project Area, 5.50%, 6/01/42 6,355,000 5,662,369 Artesia Redevelopme n t Project Area, 5.70%, 6/01/42 3,175,000 2,915,475 Ho u si n g Set-Aside, Artesia Redevelopme n t Project Area, 7.70%, 6/01/46 3,355,000 3,596,560 Az u sa Special Tax, CFD No. 2005-1, Improveme n t Area 1, 5.00%, 9/01/27 2,585,000 2,204,359 Escrow, CFD No. 2005-1, Improveme n t Area 1, 5.00%, 9/01/37 9,065,000 7,168,149 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/31 5,735,000 1,663,781 Bea u mo n t Fi n a n ci n g A u thority Local Age n cy Reve nu e, Series B, 5.35%, 9/01/28 935,000 838,976 Series B, 5.40%, 9/01/35 1,390,000 1,198,361 Series C, 5.45%, 9/01/27 6,435,000 5,544,846 Series C, 5.50%, 9/01/29 855,000 771,586 Series C, 5.50%, 9/01/35 1,035,000 898,111 Series C, 5.50%, 9/01/35 3,995,000 3,318,846 Bre n twood I n frastr u ct u re Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e, CIFP, Series 1, 5.00%, 9/02/25 3,195,000 2,643,575 5.125%, 9/02/30 4,400,000 3,531,836 5.15%, 9/02/35 3,450,000 2,714,080 B u e n a Park Comm un ity RDA Tax Allocatio n , Co n solidated Redevelopme n t Project, 6.25%, 9/01/35 5,000,000 5,134,800 Califor n ia City RDA Tax Allocatio n Reve nu e, Ref un di n g, Series A-1, 7.75%, 9/01/34 9,105,000 9,266,614 Califor n ia Co un ty Tobacco Sec u ritizatio n Age n cy Tobacco Reve nu e, Asset-Backed, Gold Co un try F un di n g Corp., Ref un di n g, 5.25%, 6/01/46 5,000,000 2,974,450 Los A n geles Co un ty Sec u rity, zero cp n . to 12/01/10, 5.70% thereafter, 6/01/46 5,000,000 3,499,950 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, College a n d U n iversity Fi n a n ci n g Program, 5.00%, 2/01/30 5,425,000 4,488,374 College a n d U n iversity Fi n a n ci n g Program, 5.00%, 2/01/37 520,000 398,476 College a n d U n iversity Fi n a n ci n g Program, Ref un di n g, 5.00%, 2/01/26 1,000,000 875,030 U n iversity of Redla n ds, Series A, 5.125%, 8/01/38 5,000,000 4,831,150 Semiannual Report | 27 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Kaiser Perma n e n te, Series A, ETM, 5.40%, 5/01/28 $ 2,500,000 $ 2,502,400 Provide n ce Health a n d Services, Ref un di n g, Series C, 6.50%, 10/01/33 4,000,000 4,450,080 S u tter Health, Series A, 5.25%, 11/15/46 22,660,000 21,775,807 Califor n ia M un icipal Fi n a n ce A u thority COP, 5.25%, 2/01/24 5,000,000 4,911,150 5.375%, 2/01/29 7,000,000 6,698,370 5.50%, 2/01/39 10,600,000 9,815,282 Comm un ity Hospitals of Ce n tral Califor n ia, 5.25%, 2/01/46 20,500,000 17,881,125 Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Biola U n iversity, Ref un di n g, 5.625%, 10/01/23 6,000,000 6,283,440 Biola U n iversity, Ref un di n g, 5.80%, 10/01/28 7,500,000 7,747,650 Biola U n iversity, Ref un di n g, 5.875%, 10/01/34 6,000,000 6,137,280 Harbor Regio n al Ce n ter Project, 8.50%, 11/01/39 5,000,000 5,273,700 Ker n Regio n al Ce n ter Project, Series A, 7.50%, 5/01/39 9,000,000 9,581,310 Loma Li n da U n iversity, 5.00%, 4/01/37 3,500,000 3,115,595 So u thwest Comm un ity Health Ce n ter, Califor n ia Mortgage I n s u red, 6.125%, 2/01/40 4,000,000 4,071,120 U n iversity St u de n ts Cooperative Associates, 5.00%, 4/01/37 4,000,000 3,487,880 Califor n ia State GO, FGIC I n s u red, 6.00%, 8/01/19 30,000 30,193 Vario u s P u rpose, 6.00%, 11/01/39 25,000,000 26,283,250 Vario u s P u rpose, Ref un di n g, 5.50%, 3/01/40 5,000,000 5,046,400 Califor n ia State P u blic Works Board Lease Reve nu e, Departme n t of Me n tal Health, Coali n ga, Series A, 5.125%, 6/01/29 5,500,000 5,247,055 Califor n ia Statewide CDA Assisted Livi n g Facilities Reve nu e, Holle n beck Palms/Mag n olia, Series A, Radia n I n s u red, 4.50%, 2/01/27 1,825,000 1,614,997 Califor n ia Statewide CDA Reve nu e, America n Baptist Home West, Ref un di n g, 6.25%, 10/01/39 5,000,000 4,901,300 Be n tley School, Ref un di n g, Series A, 7.00%, 7/01/40 8,675,000 7,326,471 Califor n ia Baptist U n iversity, Ref un di n g, Series A, 5.40%, 11/01/27 7,440,000 6,763,406 Califor n ia Baptist U n iversity, Ref un di n g, Series A, 5.50%, 11/01/38 4,500,000 3,882,330 Capital Appreciatio n Bo n ds, Be n tley School, Ref un di n g, zero cp n ., 7/01/50 25,810,000 688,869 Catholic Healthcare West, Series C, 5.625%, 7/01/35 5,000,000 5,096,950 CHF-Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 5.75%, 5/15/32 10,000,000 9,854,300 Drew School, Ref un di n g, 5.30%, 10/01/37 4,275,000 3,167,219 Elder Care Allia n ce, Series A, Pre-Ref un ded, 8.00%, 11/15/22 3,000,000 3,477,690 Elder Care Allia n ce, Series A, Pre-Ref un ded, 8.25%, 11/15/32 4,000,000 4,661,920 He n ry Mayo Newhall Memorial Hospital, Series B, Califor n ia Mortgage I n s u red, 5.20%, 10/01/37 7,500,000 6,841,125 Kaiser Perma n e n te, Series B, 5.25%, 3/01/45 52,910,000 50,251,272 La n cer Ed u catio n al St u de n t Ho u si n g Project, 5.625%, 6/01/33 3,000,000 2,521,200 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 6.75%, 2/01/38 10,000,000 11,187,300 Mo n terey I n stit u te I n ter n atio n al, 5.50%, 7/01/31 8,285,000 8,669,921 Presidio Hill School, 6.875%, 8/01/32 5,970,000 5,808,929 Thomas Jefferso n School of Law, Ref un di n g, Series A, 7.25%, 10/01/38 10,000,000 10,335,600 Thomas Jefferso n School of Law Project, Pre-Ref un ded, 7.75%, 10/01/31 4,610,000 4,846,262 ValleyCare Health System, Ref un di n g, Series A, 5.00%, 7/15/22 1,000,000 917,140 ValleyCare Health System, Ref un di n g, Series A, 5.125%, 7/15/31 5,850,000 4,919,674 28 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Special Tax Reve nu e, CFD 2007-1, Ori n da, 6.00%, 9/01/29 $ 5,000,000 $ 4,429,450 Capistra n o USD, CFD Special Tax, No. 05-1, Ra n cho Madri n a, 5.25%, 9/01/34 1,120,000 971,074 Carso n RDA, Tax Allocatio n Ho u si n g, Series A, 5.00%, 10/01/30 1,000,000 948,110 5.25%, 10/01/36 5,000,000 4,671,700 Cathedral City 1915 Act Special Assessme n t, Limited Obligatio n , Cove ID No. 04-02, 5.05%, 9/02/35 1,305,000 1,091,737 Ceres USD, GO, Capital Appreciatio n , Electio n of 2008, Series A, zero cp n ., 8/01/39 6,450,000 873,911 8/01/40 6,730,000 846,701 Chatom USD, GO, Electio n of 2006, Capital Appreciatio n , Series C, XLCA I n s u red, zero cp n ., 8/01/47 9,450,000 739,935 Chi n o CFD Special Tax, No. 03-1, 5.875%, 9/01/33 1,250,000 1,157,713 No. 03-3, Improveme n t Area 1, 5.70%, 9/01/29 1,215,000 1,132,805 No. 03-3, Improveme n t Area 1, 5.75%, 9/01/34 1,420,000 1,269,863 Ch u la Vista Special Tax, CFD No. 01-1, Improveme n t Area B, Sa n Mig u el Ra n ch, 5.45%, 9/01/36 2,170,000 1,804,572 CFD No. 12-I, McMilli n Otay Ra n ch, 5.25%, 9/01/30 2,060,000 1,703,950 CFD No. 12-I, McMilli n Otay Ra n ch, 5.25%, 9/01/36 3,585,000 2,840,826 Clovis USD, GO, Capital Appreciatio n , Electio n of 2004, Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/27 7,500,000 2,874,375 8/01/28 5,000,000 1,763,100 Compto n Comm un ity College District GO, Electio n of 2002, Series B, 6.625%, 8/01/27 3,085,000 3,347,842 6.75%, 8/01/34 4,000,000 4,224,800 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series B, 5.70%, 8/01/30 2,255,000 2,231,165 6.00%, 8/01/42 3,460,000 3,401,872 Compto n USD, GO, Electio n of 2002, Series C, AMBAC I n s u red, 5.00%, 6/01/31 5,000,000 4,862,550 Coro n a CFD No. 2001-2 Special Tax, Improveme n t Areas Nos. 1 a n d 2, Series A, 6.25%, 9/01/32 1,890,000 1,835,152 Coro n a CFD No. 2003-2 Special Tax, Highla n ds Collectio n , 5.15%, 9/01/34 2,210,000 1,809,924 5.20%, 9/01/34 820,000 680,641 Coro n a-Norco USD, PFA Special Tax Reve nu e, Series B, 5.00%, 9/01/26 1,760,000 1,471,466 9/01/36 2,000,000 1,515,940 Coro n a-Norco USD Special Tax, CFD No. 04-1, 5.00%, 9/01/24 1,540,000 1,307,044 CFD No. 04-1, 5.20%, 9/01/36 2,000,000 1,580,920 Series A, 5.35%, 9/01/26 1,005,000 838,080 Series A, 5.40%, 9/01/36 2,530,000 2,002,040 Cotati So u th So n oma B u si n ess Park AD Special Assessme n t, Improveme n t, 6.50%, 9/02/33 5,295,000 5,183,593 Daly City Ho u si n g Developme n t Fi n a n ce Age n cy Mobile Home Park Reve nu e, Fra n cisca n Mobile Home Park Acq u isitio n Project, s u b. bo n d, Ref un di n g, Series B, 5.85%, 12/15/47 5,105,000 4,427,158 Semiannual Report | 29 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Del Mar Race Track A u thority Reve nu e, 5.00%, 8/15/25 $ 2,830,000 $ 2,685,585 Del Paso Ma n or Water Dist Reve nu e COP, Phase I Importa n t Project, 5.50%, 7/01/41 3,050,000 2,987,963 D u arte RDA Tax Allocatio n , Capital Appreciatio n , Merged Redevelopme n t Project, ETM, zero cp n ., 12/01/28 30,795,000 12,935,132 Easter n Califor n ia M un icipal Water District CFD No. 2003-15, Special Tax, Morga n Valley, Series A, 5.20%, 9/01/37 2,000,000 1,669,880 El Dorado Co un ty Special Tax, CFD No. 1992-1, 6.125%, 9/01/16 4,175,000 4,180,678 CFD No. 2001-1, 5.35%, 9/01/35 1,900,000 1,487,320 CFD No. 2005-1, 5.00%, 9/01/21 1,000,000 868,380 CFD No. 2005-1, 5.15%, 9/01/25 2,075,000 1,748,872 CFD No. 2005-1, 5.25%, 9/01/35 6,705,000 5,184,708 El Mo n te Water A u thority Reve nu e, Ref un di n g, AMBAC I n s u red, 5.00%, 9/01/31 4,300,000 3,827,774 El Ra n cho USD, GO, Capital Appreciatio n , Electio n of 2003, NATL RE, FGIC I n s u red, zero cp n ., 8/01/29 2,400,000 716,544 Esco n dido Reve nu e COP, Series A, NATL RE, FGIC I n s u red, 6.00%, 9/01/31 750,000 759,270 Esco n dido Special Tax, CFD No. 01, E u reka, 5.15%, 9/01/36 1,400,000 1,098,314 Fairfield CFD Special Tax, No. 3, North Cordelia Ge n eral Improveme n ts, 6.00%, 9/01/32 1,200,000 1,227,432 9/01/37 5,810,000 5,920,971 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, zero cp n ., 1/15/26 38,720,000 13,079,616 1/15/30 4,000,000 1,019,520 1/15/31 85,780,000 20,118,841 Golde n State Tobacco Sec u ritizatio n Corp. Tobacco Settleme n t Reve nu e, Asset -Backed, Se n ior Series A-1, 5.75%, 6/01/47 24,500,000 17,569,440 Asset -Backed, Series A-2, Pre-Ref un ded, 7.90%, 6/01/42 750,000 874,538 Asset -Backed, Series A-3, Pre-Ref un ded, 7.875%, 6/01/42 6,400,000 7,458,816 Capital Appreciatio n , Asset-Backed, Ref un di n g, Series C, seco n d s u b., zero cp n ., 6/01/47 50,000,000 1,194,000 E n ha n ced, Asset-Backed, Series A, AGMC I n s u red, 5.00%, 6/01/35 1,000,000 929,100 Ha n ford Joi n t UHSD, GO, Capital Appreciatio n , Electio n of 2004, Series B, AGMC I n s u red, zero cp n ., 8/01/32 3,635,000 862,949 8/01/33 3,705,000 814,100 8/01/35 4,120,000 773,324 Hart n ell Comm un ity College District GO, Capital Appreciatio n , Electio n of 2002, Series D, zero cp n ., 8/01/44 30,000,000 2,733,300 8/01/49 10,000,000 684,000 H un ti n gto n Beach CFD Special Tax Reve nu e, Gra n d Coast Resort, 6.45%, 9/01/31 5,000,000 5,003,100 a Imperial Co un ty Special Tax, CFD No. 98-1, 6.45%, 9/01/17 1,530,000 1,467,744 6.50%, 9/01/31 5,705,000 5,130,678 I n depe n de n t Cities Fi n a n ce A u thority Mobile Home Park Reve nu e, Lamplighter Sali n as, Series A, 6.25%, 7/15/45 2,465,000 2,331,915 7/15/50 2,000,000 1,870,140 30 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) I n dio 1915 Act, GO, AD No. 1999-1, 7.125%, 9/02/20 $ 1,615,000 $ 1,633,831 AD No. 2001-1, 6.50%, 9/02/26 3,835,000 3,852,641 I n dio CFD Special Tax, 5.00%, 9/01/25 4,000,000 3,177,160 5.10%, 9/01/30 1,275,000 935,009 No. 04-3, Terra Lago, Improveme n t Area 1, 5.15%, 9/01/35 1,275,000 889,976 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Gro u p Five, 5.00%, 9/02/26 1,275,000 1,180,433 AD No. 00-18, Gro u p Five, Ref un di n g, 5.00%, 9/02/29 2,000,000 1,696,600 AD No. 03-19, Gro u p Five, Ref un di n g, 5.00%, 9/02/25 1,500,000 1,331,505 AD No. 03-19, Gro u p Fo u r, 5.00%, 9/02/29 1,500,000 1,332,390 AD No. 03-19, Gro u p Three, 5.00%, 9/02/29 1,110,000 985,969 AD No. 04-20, Gro u p O n e, 5.00%, 9/02/25 2,740,000 2,607,905 AD No. 04-20, Gro u p O n e, 5.00%, 9/02/30 10,975,000 9,807,370 Irvi n e Special Tax, CFD No. 2005-2, 5.25%, 9/01/36 2,000,000 1,785,200 Irvi n e USD Special Tax, CFD, 6.70%, 9/01/35 5,000,000 5,269,900 J u r u pa Comm un ity Services District Special Tax, CFD No. 7, Series A, 5.10%, 9/01/28 2,695,000 2,334,032 CFD No. 7, Series A, 5.15%, 9/01/35 3,690,000 3,057,091 CFD No. 11, Series A, 5.05%, 9/01/30 2,495,000 2,160,371 CFD No. 11, Series A, 5.10%, 9/01/35 2,065,000 1,709,180 CFD No. 12, Series A, 5.10%, 9/01/29 2,000,000 1,718,280 CFD No. 12, Series A, 5.15%, 9/01/35 3,000,000 2,504,580 CFD No. 17, Series A, 5.125%, 9/01/25 1,350,000 1,219,401 CFD No. 17, Series A, 5.20%, 9/01/36 2,825,000 2,368,565 CFD No. 18, Eastvale, Series A, 5.00%, 9/01/36 2,400,000 1,965,480 CFD No. 19, Eastvale, Series A, 5.00%, 9/01/36 1,500,000 1,226,820 CFD No. 30, Series A, 5.60%, 9/01/37 1,000,000 866,100 Lafayette RDA Tax Allocatio n , 5.75%, 8/01/32 1,000,000 985,300 Lake Elsi n ore 1915 Act Special Assessme n t, AD No. 93-1, Limited Obligatio n , Ref un di n g, 7.00%, 9/02/30 7,910,000 7,944,804 Lake Elsi n ore Special Tax, CFD No. 2003-2, Ca n yo n Hills, Improveme n t Area A, Series A, 5.85%, 9/01/24 1,035,000 1,015,749 CFD No. 2003-2, Ca n yo n Hills, Improveme n t Area A, Series A, 5.95%, 9/01/34 2,200,000 2,051,830 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.10%, 9/01/22 750,000 696,600 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.15%, 9/01/25 635,000 576,243 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.25%, 9/01/30 1,195,000 1,033,639 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.25%, 9/01/35 1,225,000 1,031,083 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 2, Series A, 5.20%, 9/01/26 915,000 822,914 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 2, Series A, 5.25%, 9/01/37 2,800,000 2,274,048 CFD No. 2005-2, Aberhill Ra n ch, Improveme n t Area A, Series A, 5.45%, 9/01/36 5,695,000 5,042,125 CFD No. 2006-2, Viscaya, Series A, 5.40%, 9/01/36 2,020,000 1,706,193 Lake Elsi n ore USD, CFD No. 2001-1 Special Tax, Pre-Ref un ded, 6.30%, 9/01/33 4,370,000 4,648,893 Lake Hemet M un icipal Water District COP, 5.00%, 9/10/30 2,350,000 2,163,950 5.25%, 9/10/40 2,935,000 2,705,395 La n caster Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Redevelopme n t Project Nos. 5 a n d 6, Ref un di n g, 5.40%, 2/01/29 500,000 476,065 Semiannual Report | 31 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) La n caster RDA Tax Allocatio n , Combi n ed Redevelopme n t Project Areas, 6.875%, 8/01/34 $ 2,000,000 $ 2,214,860 8/01/39 2,000,000 2,188,720 Lee Lake Water District CFD No. 1 Special Tax, Sycamore Creek, 6.50%, 9/01/24 1,000,000 985,610 5.25%, 9/01/28 1,750,000 1,480,658 5.30%, 9/01/35 3,300,000 2,587,629 Lee Lake Water District CFD No. 3 Special Tax, Retreat, 5.875%, 9/01/27 3,000,000 2,713,620 Lemo n Grove School District GO, Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n . to 8/01/28, 6.10% thereafter, 8/01/45 6,500,000 1,987,180 Li n col n CFD No. 2003-1 Special Tax, Pre-Ref un ded, 5.90%, 9/01/24 1,780,000 2,048,549 5.95%, 9/01/28 4,450,000 5,127,379 6.00%, 9/01/34 3,520,000 4,060,566 Li n col n PFA Special Tax Reve nu e, S u b Series B, 5.00%, 9/01/34 3,410,000 2,742,561 Lo n g Beach Bo n d Fi n a n ce A u thority Nat u ral Gas P u rchase Reve nu e, Series A, 5.00%, 11/15/29 9,630,000 9,154,374 5.50%, 11/15/37 25,000,000 24,415,750 Los A n geles Co un ty Sa n itatio n Districts Fi n a n ci n g A u thority Reve nu e, Capital Projects, District No. 14, s u b. bo n ds, Ref un di n g, Series B, NATL RE, FGIC I n s u red, 5.00%, 10/01/28 6,120,000 6,243,073 Los A n geles Co un ty Schools Regio n alized B u si n ess Services Corp. COP, Pooled Fi n a n ci n g Program, Series C, 5.00%, 6/01/30 3,000,000 2,808,330 5.25%, 6/01/35 3,580,000 3,337,455 a Los A n geles MFR, Ref un di n g, Series J-2C, 8.50%, 1/01/24 600,000 548,850 Ly n wood PFA Tax Allocatio n , Alameda Project Area, 6.30%, 9/01/24 960,000 962,304 M -S-R E n ergy A u thority Gas Reve nu e, Series B, 6.50%, 11/01/39 7,500,000 8,175,450 Madera PFA Water Reve nu e, 5.00%, 3/01/38 3,000,000 2,765,400 Me n ifee USD Special Tax, CFD No. 2002-2, 6.05%, 9/01/26 990,000 966,359 6.10%, 9/01/34 3,675,000 3,472,507 Merced CFD No. 2005-1 Special Tax, Improveme n t Area No. 1, 5.30%, 9/01/36 2,400,000 1,378,560 Merced RDA Tax Allocatio n , Merced Gateways Redevelopme n t Project, Series A, 6.50%, 9/01/39 6,250,000 6,500,437 Moorpark CFD No. 2004-1 Special Tax, Moorpark Highla n ds, 5.25%, 9/01/26 1,350,000 1,192,361 5.30%, 9/01/38 3,025,000 2,503,974 Morela n d School District GO, Electio n of 2002, Series D, FGIC I n s u red, zero cp n ., 8/01/34 4,405,000 1,322,645 FGIC I n s u red, zero cp n ., 8/01/37 5,700,000 1,444,665 NATL RE, FGIC I n s u red, zero cp n ., 8/01/30 3,400,000 972,230 NATL RE, FGIC I n s u red, zero cp n ., 8/01/31 2,000,000 519,400 NATL RE, FGIC I n s u red, zero cp n ., 8/01/32 4,405,000 1,074,644 More n o Valley USD Special Tax, CFD No. 2004-6, 5.00%, 9/01/22 2,105,000 1,868,840 CFD No. 2004-6, 5.10%, 9/01/28 2,000,000 1,670,500 CFD No. 2004-6, 5.20%, 9/01/36 5,000,000 3,967,300 CFD No. 2005-2, 5.00%, 9/01/36 815,000 639,392 32 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) M u rrieta 1915 Act Special Tax, CFD No. 2000-1, 6.375%, 9/01/30 $ 4,100,000 $ 4,069,947 M u rrieta CFD No. 2000-2 Special Tax, The Oaks, Improveme n t Area A, 5.90%, 9/01/27 2,000,000 1,909,780 Improveme n t Area A, 6.00%, 9/01/34 3,570,000 3,286,471 Improveme n t Area B, 6.00%, 9/01/27 1,285,000 1,254,391 Improveme n t Area B, 6.00%, 9/01/34 1,000,000 924,340 Improveme n t Area B, 6.00%, 9/01/34 2,745,000 2,535,913 M u rrieta CFD No. 2001-1 Special Tax, Bl u esto n e, Improveme n t Area A, 6.20%, 9/01/25 2,105,000 2,109,484 M u rrieta CFD No. 2003-2 Special Tax, Blackmore Ra n ch, 6.10%, 9/01/34 2,000,000 1,899,000 M u rrieta CFD No. 2004-1 Special Tax, Bremerto n , 5.625%, 9/01/34 700,000 634,942 Norco Special Tax, CFD No. 02-1, 6.50%, 3/01/33 1,145,000 1,147,794 North Natomas CFD Special Tax, No. 4, Series B, 6.375%, 9/01/31 4,300,000 4,300,043 Ocea n side CFD No. 2001-1 Special Tax, Morro Hills Developme n t, 5.50%, 9/01/34 3,030,000 2,594,074 Ora n ge Co un ty 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 01-1-GP1, 5.00%, 9/02/28 3,000,000 2,719,890 5.10%, 9/02/33 2,000,000 1,751,080 Oro Gra n de Eleme n tary School District COP, 5.875%, 9/15/37 14,000,000 13,320,020 Ox n ard Harbor District Reve nu e, Series A, 5.75%, 8/01/20 1,110,000 1,133,465 Series B, 6.00%, 8/01/24 6,000,000 6,174,840 Ox n ard Special Tax, CFD No. 3, Seabridge, 5.00%, 9/01/35 4,995,000 4,131,714 Palomar Pomerado Health Care District COP, 6.00%, 11/01/30 10,000,000 9,794,800 6.75%, 11/01/39 10,000,000 10,302,500 Paso Robles Joi n t USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, zero cp n ., 9/01/45 15,000,000 1,464,300 Peralta Comm un ity College District GO, Electio n of 2006, Series C, 5.00%, 8/01/39 2,200,000 2,160,400 Perris CFD No. 05-2 Special Tax, Harmo n y Grove, Series A, 5.00%, 9/01/21 1,130,000 1,032,131 5.20%, 9/01/24 1,505,000 1,359,241 5.25%, 9/01/29 3,585,000 3,027,568 5.30%, 9/01/35 4,200,000 3,463,152 Perris CFD No. 2001-1 Special Tax, Improveme n t Area No. 4, May Farms, Series A, 5.00%, 9/01/25 1,415,000 1,159,423 Improveme n t Area No. 4, May Farms, Series A, 5.10%, 9/01/30 865,000 692,043 Improveme n t Area No. 4, May Farms, Series A, 5.15%, 9/01/35 1,075,000 849,927 Improveme n t Area No. 5, May Ra n ch, Series A, 5.00%, 9/01/26 565,000 466,617 Improveme n t Area No. 5, May Ra n ch, Series A, 5.00%, 9/01/37 1,540,000 1,163,716 Perris CFD No. 2002-1 Special Tax, Series A, 6.375%, 9/01/23 1,415,000 1,418,552 6.50%, 9/01/29 1,970,000 1,961,293 6.50%, 9/01/33 2,035,000 2,003,885 Perris CFD No. 2004-3 Special Tax, Improveme n t Area No. 2, Series A, 5.30%, 9/01/35 1,370,000 1,194,626 Perris PFA Local Age n cy Reve nu e, Series A, 6.25%, 9/01/33 2,955,000 2,817,031 Perris PFAR Tax Allocatio n , 5.30%, 10/01/26 2,000,000 1,814,320 5.35%, 10/01/36 4,010,000 3,413,994 Ho u si n g Loa n , Series A, 6.125%, 10/01/40 3,135,000 3,093,242 Semiannual Report | 33 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Pico Rivera Water A u thority Reve nu e, Ref un di n g, Series A, 6.25%, 12/01/32 $ 7,250,000 $ 7,105,797 Pomo n a USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 3,500,000 3,560,655 Poway USD Special Tax, CFD No. 6, 4S Ra n ch, 5.125%, 9/01/35 6,000,000 5,456,220 CFD No. 6, Improveme n t Area B, 5.125%, 9/01/36 5,035,000 4,533,464 CFD No. 14, Area A, 5.125%, 9/01/26 1,770,000 1,613,479 CFD No. 14, Area A, 5.25%, 9/01/36 5,225,000 4,418,991 CFD No. 14, Del S u r, 5.125%, 9/01/26 2,200,000 2,005,454 Ra n cho Cordova CFD No. 2003-1 Special Tax, S un ridge A n atolia, 5.25%, 9/01/25 2,235,000 2,023,480 5.375%, 9/01/30 1,650,000 1,417,169 5.375%, 9/01/37 7,130,000 5,915,262 5.50%, 9/01/37 2,635,000 2,220,857 Ra n cho Mirage Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Eise n hower Medical Ce n ter, Series A, 5.00%, 7/01/47 5,000,000 4,098,650 Richla n d School District GO, Capital Appreciatio n , Electio n of 2008, Ref un di n g, Series C, AGMC I n s u red, zero cp n ., 8/01/49 17,000,000 1,055,190 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Reassessme n t, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 9/02/30 1,085,000 933,360 Rio Eleme n tary School District Special Tax, CFD No. 1, 5.20%, 9/01/35 5,000,000 3,948,000 Riverba n k USD, GO, Electio n of 2005, Series B, Ass u red G u ara n ty, zero cp n ., 8/01/38 6,690,000 1,021,764 8/01/43 8,750,000 936,600 Riverside Co un ty RDA Tax Allocatio n , Ho u si n g, Series A, 6.00%, 10/01/39 3,000,000 2,947,230 Riverside Co un ty Special Tax, CFD No. 87-5, se n ior lie n , Ref un di n g, Series A, 7.00%, 9/01/13 3,225,000 3,240,286 Riverside USD Special Tax, CFD No. 13, Improveme n t Area 1, 5.375%, 9/01/34 2,320,000 1,902,423 CFD No. 14, Series A, 5.45%, 9/01/35 2,060,000 1,809,092 CFD No. 15, Improveme n t Area 1, 5.45%, 9/01/25 2,970,000 2,732,222 CFD No. 15, Improveme n t Area 1, 5.55%, 9/01/30 2,390,000 2,122,224 CFD No. 15, Improveme n t Area 1, 5.60%, 9/01/34 2,000,000 1,748,640 CFD No. 15, Series A, 5.15%, 9/01/25 1,730,000 1,582,518 CFD No. 15, Series A, 5.25%, 9/01/30 1,230,000 1,083,655 CFD No. 15, Series A, 5.25%, 9/01/35 1,500,000 1,272,255 CFD No. 17, Aldea, 5.125%, 9/01/35 1,425,000 1,196,060 CFD No. 18, 5.00%, 9/01/34 1,125,000 929,183 CFD No. 22, 5.25%, 9/01/35 1,535,000 1,283,828 Road 17 Levee Area PFA Assessme n t Reve nu e, Road 17 Levee Improveme n t Project, 6.75%, 9/01/29 2,630,000 2,771,520 Romola n d School District Special Tax, CFD No. 1, Improveme n t Area 1, 5.45%, 9/01/38 3,215,000 2,847,011 Improveme n t Area 2, 5.375%, 9/01/38 3,070,000 2,533,456 Roseville Special Tax, CFD No. 1, Fiddyme n t Ra n ch, 5.00%, 9/01/17 1,495,000 1,455,682 Fiddyme n t Ra n ch, 5.00%, 9/01/19 980,000 929,951 Fiddyme n t Ra n ch, 5.125%, 9/01/21 980,000 917,133 Fiddyme n t Ra n ch, 5.00%, 9/01/24 1,010,000 886,113 34 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Roseville Special Tax, CFD No. 1, (co n ti nu ed) Fiddyme n t Ra n ch, 5.00%, 9/01/25 $ 1,020,000 $ 895,540 Fiddyme n t Ra n ch, 5.125%, 9/01/26 4,945,000 4,234,305 Fiddyme n t Ra n ch, 5.25%, 9/01/36 7,880,000 6,445,052 Lo n gmeadow, 5.00%, 9/01/36 2,370,000 1,805,513 Sto n e Poi n t, 6.375%, 9/01/24 1,750,000 1,736,367 Sto n e Poi n t, 6.375%, 9/01/28 2,500,000 2,334,350 Sto n eridge, Pre-Ref un ded, 6.20%, 9/01/21 1,250,000 1,328,850 Sto n eridge, Pre-Ref un ded, 6.30%, 9/01/31 1,500,000 1,595,730 Westpark, 5.15%, 9/01/30 5,500,000 4,773,725 Westpark, 5.20%, 9/01/36 4,500,000 3,724,380 Roseville Westpark CFD No. 1 Special Tax, P u blic Facilities, 5.20%, 9/01/26 1,000,000 892,890 5.25%, 9/01/37 1,600,000 1,268,176 Rowla n d USD, GO, Capital Appreciatio n , Electio n of 2006, Series B, zero cp n ., 8/01/34 5,000,000 990,650 8/01/39 15,000,000 2,076,150 8/01/42 10,750,000 1,198,733 Sacrame n to Co un ty Airport System Reve nu e, se n ior bo n d, Series B, AGMC I n s u red, 5.25%, 7/01/39 10,000,000 9,613,600 Sacrame n to Co un ty Special Tax, CFD No. 1, Ref un di n g, 6.30%, 9/01/21 1,575,000 1,577,363 Sacrame n to Special Tax, North Natomas CFD No. 97-01, Ref un di n g, 5.10%, 9/01/35 1,515,000 1,290,144 Sa n Ber n ardi n o Comm un ity College District GO, Electio n of 2008, Series A, zero cp n ., 8/01/44 12,495,000 1,337,340 Sa n Diego P u blic Facilities Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Series A, 5.25%, 3/01/40 7,160,000 6,589,062 Sa n Diego RDA Tax Allocatio n , Capital Appreciatio n , Ref un di n g, Series B, zero cp n ., 9/01/15 6,810,000 5,539,458 Ref un di n g, Series B, zero cp n ., 9/01/16 1,500,000 1,154,475 Ref un di n g, Series B, zero cp n ., 9/01/19 1,800,000 1,110,348 Ref un di n g, Series B, zero cp n ., 9/01/20 1,800,000 1,034,370 Ref un di n g, Series B, zero cp n ., 9/01/21 1,800,000 959,490 Ref un di n g, Series B, zero cp n ., 9/01/22 1,900,000 942,514 Ref un di n g, Series B, zero cp n ., 9/01/23 1,900,000 880,745 Ref un di n g, Series B, zero cp n ., 9/01/24 1,900,000 822,472 Ref un di n g, Series B, zero cp n ., 9/01/28 1,900,000 610,679 Series B, zero cp n ., 9/01/25 1,900,000 765,092 Series B, zero cp n ., 9/01/26 1,900,000 712,272 Series B, zero cp n ., 9/01/27 1,900,000 659,623 Sa n Diego RDA Tax Allocatio n Reve nu e, City Heights Redevelopme n t, Series A, 5.625%, 9/01/40 2,315,000 2,256,060 Naval Trai n i n g Ce n ter, Series A, 5.50%, 9/01/30 1,000,000 984,530 Naval Trai n i n g Ce n ter, Series A, 5.75%, 9/01/40 3,000,000 2,960,550 Sa n Diego USD, GO, Capital Appreciatio n Bo n d, Electio n of 2008, Series A, zero cp n . to 7/01/19, 6.00% thereafter, 7/01/33 10,000,000 5,969,300 Series C, zero cp n . to 7/01/30, 6.625% thereafter, 7/01/47 26,025,000 7,447,834 Sa n Fra n cisco City a n d Co un ty Redevelopme n t Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Missio n Bay So u th Redevelopme n t, Series D, 6.625%, 8/01/39 2,265,000 2,389,009 Semiannual Report | 35 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Joaq u i n Co un ty P u blic Facilities Fi n a n ci n g Corp. Reve nu e COP, Wastewater Co n veya n ce Project, 6.00%, 8/01/37 $ 1,000,000 $ 874,430 Sa n Joaq u i n Delta Comm un ity College District GO, Electio n of 2004, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/30 3,900,000 1,092,117 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.60%, 1/15/16 4,500,000 4,585,725 Capital Appreciatio n , Ref un di n g, Series A, 5.70%, 1/15/19 3,000,000 2,972,940 Capital Appreciatio n , Ref un di n g, Series A, 5.75%, 1/15/21 24,750,000 24,229,012 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/26 19,475,000 5,745,904 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/32 50,225,000 9,017,899 j un ior lie n , ETM, zero cp n ., 1/01/28 19,150,000 9,369,329 Ref un di n g, Series A, 5.50%, 1/15/28 3,645,000 3,250,830 se n ior lie n , 5.00%, 1/01/33 32,865,000 26,246,646 Sa n Marcos P u blic Facilities A u thority Special Tax Reve nu e, Ref un di n g, Series A, 5.65%, 9/01/36 5,180,000 4,747,107 Series A, 5.05%, 9/01/38 3,250,000 2,557,522 Sa n Marcos RDA Tax Allocatio n , Affordable Ho u si n g Project, Series A, 5.65%, 10/01/28 1,935,000 1,935,464 Sa n ta Cr u z Co un ty RDA Tax Allocatio n , 6.625%, 9/01/29 2,650,000 2,879,384 Sa u g u s USD, CFD No. 2005-4 Special Tax, 5.30%, 9/01/36 2,000,000 1,557,420 Selma PFA Lease Reve nu e, Ref un di n g, 7.00%, 2/01/40 3,265,000 3,036,058 Sierra View Local Health Care District Reve nu e, 5.25%, 7/01/32 3,000,000 2,894,760 Simi Valley 1915 Act Special Assessme n t, AD No. 98-1, Madera, 7.30%, 9/02/24 2,135,000 2,151,439 Siskiyo u U n io n High School District GO, Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/49 15,015,000 1,004,203 So u ther n Califor n ia P u blic Power A u thority Tra n smissio n Project Reve nu e, So u ther n Tra n smissio n Project, 6.125%, 7/01/18 50,000 50,188 Stockto n 1915 Act Special Assessme n t, Limited Obligatio n , Mosher AD No. 2003-2, 6.20%, 9/02/23 2,955,000 2,979,083 6.30%, 9/02/33 3,390,000 3,337,285 Stockto n PFA Lease Reve nu e, Capital Improveme n t Projects, Series A, 7.00%, 9/01/38 7,000,000 7,178,150 Stockto n Special Tax, Spa n os Park West CFD No. 2001-1, Pre-Ref un ded, 6.25%, 9/01/25 3,500,000 3,904,670 S u sa n ville PFAR, Utility E n terprises Project, Ref un di n g, Series B, 5.50%, 6/01/30 1,185,000 1,085,638 Series B, 6.00%, 6/01/45 6,180,000 5,772,923 S u b Series B, 5.875%, 6/01/35 1,660,000 1,543,269 S u sa n ville School District GO, Capital Appreciatio n , Electio n of 2008, Ass u red G u ara n ty, zero cp n ., 8/01/49 17,505,000 1,238,304 Tehachapi RDA Tax Allocatio n , Tehachapi Redevelopme n t Project, Radia n I n s u red, 5.25%, 12/01/37 625,000 563,481 Temec u la RDA Tax Allocatio n Reve nu e, s u b. lie n , Escrow, Redevelopme n t Project No. 1, 5.625%, 12/15/38 2,000,000 1,770,840 Temec u la Valley USD, CFD No. 2005-1 Special Tax, 5.00%, 9/01/36 1,000,000 834,240 Tobacco Sec u ritizatio n A u thority Norther n Califor n ia Tobacco Settleme n t Reve nu e, Capital Appreciatio n , Asset-Backed, Series A-2, 5.40%, 6/01/27 1,250,000 1,153,688 Series A-1, 5.375%, 6/01/38 5,000,000 3,761,150 Series A-1, 5.50%, 6/01/45 1,560,000 1,078,459 Tobacco Sec u ritizatio n A u thority So u ther n Califor n ia Tobacco Settleme n t Reve nu e, Seco n d S u b. Capital Appreciatio n Bo n d, Ref un di n g, Series C, zero cp n ., 6/01/46 25,000,000 717,000 36 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Torra n ce USD, GO, Capital Appreciatio n , Electio n of 2008, Meas u re Z, Series B-1, zero cp n ., 8/01/34 $ 5,640,000 $ 1,196,864 Tr u ckee-Do nn er PUD Special Tax, CFD No. 04-1, 5.75%, 9/01/29 2,975,000 2,439,589 5.80%, 9/01/35 4,630,000 3,680,109 Tr u ckee-Do nn er PUD Special Tax Allocatio n , Special Tax Bo n ds, 5.20%, 9/01/25 3,000,000 2,399,460 5.25%, 9/01/30 5,050,000 3,854,362 5.30%, 9/01/35 7,395,000 5,470,377 T u lare RDA Tax Allocatio n , Merged T u lare Redevelopme n t, Series A, 6.25%, 8/01/40 3,540,000 3,483,325 T u sti n CFD No. 07-01 Special Tax, T u sti n Legacy, 6.00%, 9/01/37 2,100,000 2,021,145 T u sti n USD Special Tax, 5.75%, 9/01/30 1,000,000 1,003,600 6.00%, 9/01/40 3,000,000 3,017,250 Upla n d CFD No. 2003-2 Special Tax, Sa n A n to n io, Improveme n t Area 1, Series A, 5.90%, 9/01/24 2,380,000 2,375,311 6.00%, 9/01/34 2,000,000 1,902,780 Vallejo RDA Tax Allocatio n , Ho u si n g Set-Aside, Ref un di n g, Series A, 7.00%, 10/01/31 4,425,000 4,434,469 Valley Sa n itary District 1915 Act Special Assessme n t, AD No. 04, Valley Sa n itary District, Limited Obligatio n , 5.00%, 9/02/25 1,050,000 860,328 5.20%, 9/02/30 1,355,000 1,098,444 Victor Valley Comm un ity College District GO, Capital Appreciatio n , Electio n of 2002, Series C, zero cp n ., 6/01/49 11,940,000 823,144 West Ker n Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series B, XLCA I n s u red, zero cp n ., 11/01/25 2,435,000 955,932 11/01/26 2,480,000 899,050 11/01/27 1,400,000 460,824 11/01/28 1,445,000 440,017 11/01/29 1,485,000 417,775 West Sacrame n to Special Tax, CFD No. 16, Pre-Ref un ded, 5.90%, 9/01/23 1,000,000 1,058,900 CFD No. 20, 5.125%, 9/01/25 500,000 429,410 CFD No. 20, 5.30%, 9/01/35 1,740,000 1,447,419 Westside USD, CFD No. 2005-3 Special Tax, 5.00%, 9/01/26 700,000 592,494 9/01/36 2,080,000 1,657,323 William S. Hart UHSD, CFD No. 2005-1 Special Tax, 5.30%, 9/01/36 2,500,000 1,818,800 Woodla n d Special Tax, CFD No. 1, 6.00%, 9/01/28 5,000,000 4,445,150 6.25%, 9/01/34 6,615,000 5,994,976 Y u cca Valley RDA Tax Allocatio n , Y u cca Valley Redevelopme n t Project No. 1, 5.50%, 6/01/28 2,110,000 2,100,610 5.75%, 6/01/38 5,485,000 5,322,973 1,346,099,982 Semiannual Report | 37 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 2.8% Guam 1.5% G u am Gover n me n t GO, Ref un di n g, Series A, 5.00%, 11/15/23 $ 7,245,000 $ 6,867,318 Ref un di n g, Series A, 5.25%, 11/15/37 6,500,000 5,567,770 Series A, 7.00%, 11/15/39 5,000,000 5,403,250 G u am Gover n me n t Waterworks A u thority Water a n d Wastewater System Reve nu e, 5.625%, 7/01/40 4,000,000 3,857,560 21,695,898 Northern Mariana Islands 0.1% Norther n Maria n a Isla n ds Commo n wealth Ports A u thority Seaport Reve nu e, Series A, 6.60%, 3/15/28 1,620,000 1,547,878 Puerto Rico 1.2% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 5,000,000 5,128,050 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/32 10,000,000 10,104,400 Series A, 5.00%, 7/01/24 2,650,000 2,649,894 17,882,344 Total U.S. Territories 41,126,120 Total Municipal Bonds before Short Term Investments (Cost $1,471,576,385) 1,387,226,102 Short Term Investments 5.5% Municipal Bonds 5.5% California 4.5% b Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n s Hospital Los A n geles, Series B, Daily VRDN a n d P u t, 0.31%, 7/01/42 2,400,000 2,400,000 b Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Asia n Art M u se u m Fo un datio n , NATL I n s u red, Daily VRDN a n d P u t, 0.40%, 6/01/34 9,900,000 9,900,000 Pacific Gas a n d Electric Co., Ref un di n g, Series A, Daily VRDN a n d P u t, 0.27%, 11/01/26 1,500,000 1,500,000 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series F, Daily VRDN a n d P u t, 0.24%, 11/01/26 7,500,000 7,500,000 b Califor n ia State Eco n omic Recovery GO, Series C-3, Daily VRDN a n d P u t, 0.26%, 7/01/23 3,000,000 3,000,000 Series C-4, Daily VRDN a n d P u t, 0.24%, 7/01/23 2,000,000 2,000,000 b Califor n ia State GO, Ki n dergarte n , Series B3, Daily VRDN a n d P u t, 0.24%, 5/01/34 4,155,000 4,155,000 b Califor n ia Statewide CDA Reve nu e, Los A n geles Co un ty M u se u m of Art Project, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.26%, 12/01/34 6,675,000 6,675,000 b Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 93-14, Daily VRDN a n d P u t, 0.26%, 9/02/25 6,400,000 6,400,000 b Irvi n e Ra n ch Water District Reve nu e, ID, Co n solidated, Series B, Daily VRDN a n d P u t, 0.26%, 10/01/41 8,000,000 8,000,000 b Los A n geles Departme n t of Water a n d Power Reve nu e, Ref un di n g, Series B-3, Daily VRDN a n d P u t, 0.28%, 7/01/34 3,900,000 3,900,000 38 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) California (continued) b So u ther n Califor n ia P u blic Power A u thority Power Project Reve nu e, Mead-Adela n to Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.26%, 7/01/20 $ 1,000,000 $ 1,000,000 b U n iversity of Califor n ia Rege n ts Medical Ce n ter Pooled Reve nu e, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.28%, 5/15/32 9,950,000 9,950,000 66,380,000 U.S. Territories 1.0% Puerto Rico 1.0% b P u erto Rico Commo n wealth Reve nu e, BAN, Weekly VRDN a n d P u t, 2.00%, 4/07/11 15,000,000 15,000,000 Total Short Term Investments (Cost $81,380,000) 81,380,000 Total Investments (Cost $1,552,956,385) 99.0% 1,468,606,102 Other Assets, less Liabilities 1.0% 15,200,033 Net Assets 100.0% $ 1,483,806,135 See Abbreviations on page 58. a Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2010, the aggregate value of these securities was $7,147,272, representing 0.48% of net assets. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Municipal Securities Trust Financial Highlights Franklin Tennessee Municipal Bond Fund Six Months Ended November 30, 2010 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 11.35 $ 10.99 $ 11.04 $ 11.18 $ 11.18 $ 11.48 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.22 0.45 0.45 0.45 0.46 0.47 Net realized a n d un realized gai n s (losses) (0.21 ) 0.35 (0.04 ) (0.14 )  c (0.30 ) Total from i n vestme n t operatio n s 0.01 0.80 0.41 0.31 0.46 0.17 Less distrib u tio n s from n et i n vestme n t i n come (0.22 ) (0.44 ) (0.46 ) (0.45 ) (0.46 ) (0.47 ) Redemptio n fees d     c  c  c Net asset val u e, e n d of period $ 11.14 $ 11.35 $ 10.99 $ 11.04 $ 11.18 $ 11.18 Total ret u r n e 0.06 % 7.44 % 3.90 % 2.80 % 4.15 % 1.54 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 0.70 % 0.72 % 0.74 % 0.75 % 0.75 % 0.77 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.70 % 0.70 % 0.70 % 0.70 % 0.70 % 0.70 % Net i n vestme n t i n come 3.78 % 3.99 % 4.25 % 4.08 % 4.06 % 4.15 % Supplemental data Net assets, e n d of period (000s) $ 291,542 $ 287,007 $ 225,895 $ 199,415 $ 167,215 $ 146,005 Portfolio t u r n over rate 6.25 % 10.63 % 11.12 % 11.48 % 10.25 % 2.47 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds 98.9% Tennessee 87.4% a A n derso n Co un ty Water A u thority Water a n d Sewer Reve nu e, 5.00%, 6/01/36 $ 1,000,000 $ 1,020,460 Blo un t Co un ty PBA, GO, Local Gover n me n t P u blic Improveme n t, Series B-15-A, Ass u red G u ara n ty, 5.00%, 6/01/28 1,100,000 1,150,313 6/01/32 2,565,000 2,629,407 Bristol Electric Reve nu e, System, AMBAC I n s u red, 5.00%, 9/01/29 1,075,000 1,101,811 Chatta n ooga Electric Reve nu e, Series A, 5.00%, 9/01/33 7,500,000 7,804,425 Chatta n ooga Health Ed u catio n al a n d Ho u si n g Facility Board Reve nu e, Catholic Health I n itiatives, Series D, 6.25%, 10/01/33 500,000 544,765 Chatta n ooga-Hamilto n Co un ty Hospital A u thority Hospital Reve nu e, Erla n ger Medical Ce n ter, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/22 3,250,000 3,268,200 Clarksville Electric System Reve nu e, Series A, 5.00%, 9/01/34 2,000,000 2,058,960 Series A, 5.00%, 9/01/35 3,185,000 3,273,830 XLCA I n s u red, 5.00%, 9/01/23 2,325,000 2,471,010 XLCA I n s u red, 5.00%, 9/01/32 4,000,000 4,068,400 Clarksville Water Sewer a n d Gas Reve nu e, Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 2/01/22 1,210,000 1,219,111 Ref un di n g a n d Improveme n t, AGMC I n s u red, 5.00%, 2/01/22 790,000 793,326 Fra n kli n Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, U n iversity So u th Project, AMBAC I n s u red, 5.00%, 9/01/24 2,000,000 2,110,300 Gallati n Water a n d Sewer Reve nu e, Ass u red G u ara n ty, 5.00%, 1/01/33 2,215,000 2,259,876 Gree n e Co un ty GO, Ref un di n g, Series B, NATL I n s u red, 5.00%, 6/01/24 1,000,000 1,041,380 Hallsdale-Powell Utility District K n ox Co un ty Water a n d Sewer Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 4/01/31 1,000,000 1,028,320 Ref un di n g a n d Improveme n t, Series A, NATL RE, FGIC I n s u red, 5.00%, 4/01/27 2,500,000 2,553,800 Harpeth Valley Utilities District Davidso n a n d Williamso n Co un ties Reve nu e, Utilities, Improveme n t, NATL I n s u red, 5.00%, 9/01/29 1,000,000 1,026,690 NATL I n s u red, 5.00%, 9/01/34 2,310,000 2,344,465 NATL RE, FGIC I n s u red, 5.00%, 9/01/35 3,700,000 3,758,978 Hawki n s Co un ty First Utility District Waterworks Reve nu e, Series B, Ass u red G u ara n ty, 5.00%, 6/01/42 1,250,000 1,271,088 Jackso n Hospital Reve nu e, Jackso n -Madiso n Project, Ref un di n g a n d Improveme n t, 5.50%, 4/01/33 3,000,000 2,984,490 Joh n so n City Electric Reve nu e, Improveme n t, AGMC I n s u red, 5.00%, 5/01/29 1,000,000 1,045,920 Joh n so n City Health a n d Ed u catio n al Facilities Board Hospital Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.125%, 7/01/25 3,000,000 3,008,430 Joh n so n City Health a n d Ed u catio n al Facilities Board Reve nu e, Pi n e Oaks Assisted Project, Series A, GNMA Sec u red, 5.90%, 6/20/37 1,330,000 1,333,897 Ki n gsport GO, Series B, Ass u red G u ara n ty, 5.00%, 3/01/29 1,030,000 1,091,275 Ki n gsport IDB, MFHR, Model City Airport Project, GNMA Sec u red, 5.50%, 7/20/39 2,995,000 2,848,365 K n ox Co un ty First Utility District Water a n d Sewer Reve nu e, NATL I n s u red, 5.00%, 12/01/24 1,790,000 1,877,764 NATL I n s u red, 5.00%, 12/01/25 1,000,000 1,043,620 Ref un di n g a n d Improveme n t, 5.00%, 12/01/26 1,390,000 1,503,966 Ref un di n g a n d Improveme n t, 5.00%, 12/01/29 1,500,000 1,600,695 Semiannual Report | 41 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) K n ox Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Hospital Facilities Reve nu e, Cove n a n t Health System, Ref un di n g a n d Improveme n t, Series A, zero cp n ., 1/01/36 $ 5,000,000 $ 1,036,450 Fort Sa n ders Allia n ce, Ref un di n g, NATL I n s u red, 5.75%, 1/01/14 1,250,000 1,349,550 K n ox Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Reve nu e, U n iversity Health System I n c., Ref un di n g, 5.25%, 4/01/27 2,500,000 2,381,250 4/01/36 5,000,000 4,532,450 K n oxville Waste Water System Reve nu e, Improveme n t, Series A, NATL I n s u red, 5.00%, 4/01/37 3,620,000 3,667,494 K n oxville Water Reve nu e, System Improveme n t, Series R, AGMC I n s u red, 5.00%, 3/01/30 2,370,000 2,428,966 Lawre n ceb u rg PBA, GO, Electric System, P u blic Works, Ref un di n g, AMBAC I n s u red, 5.00%, 7/01/22 2,500,000 2,765,600 Le n oir City Electric System Reve nu e, Ref un di n g a n d Improveme n t, AGMC I n s u red, 5.00%, 6/01/21 2,000,000 2,016,820 Ma n chester GO, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/38 2,665,000 2,746,256 Maryville Reve nu e, Series A, Ass u red G u ara n ty, 5.00%, 6/01/38 7,850,000 7,977,484 Memphis GO, Ge n eral Improveme n t, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 4/01/27 1,975,000 2,357,162 Ge n eral Improveme n t, NATL I n s u red, 5.00%, 10/01/22 5,000,000 5,396,450 Ref un di n g, Series D, 5.00%, 7/01/23 2,000,000 2,256,180 Memphis-Shelby Co un ty Airport A u thority Airport Reve nu e, Ref un di n g, Series B, 5.75%, 7/01/25 2,500,000 2,602,575 Series A, AGMC I n s u red, 5.00%, 7/01/35 5,000,000 5,026,250 Series A, AGMC I n s u red, 5.00%, 7/01/39 2,565,000 2,570,694 Series D, AMBAC I n s u red, 6.00%, 3/01/24 3,460,000 3,469,999 Memphis-Shelby Co un ty Sports A u thority I n c. Reve nu e, Memphis Are n a Project, Ref un di n g, Series B, 5.375%, 11/01/29 5,000,000 5,126,050 Series A, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 11/01/23 7,145,000 7,752,468 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Electric Reve nu e, Series A, 5.00%, 5/15/33 3,000,000 3,107,430 AMBAC I n s u red, 5.00%, 5/15/25 5,000,000 5,279,950 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty GO, Ref un di n g, Series B, 5.00%, 8/01/25 5,000,000 5,422,000 Series C, 5.00%, 2/01/25 3,000,000 3,196,650 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, Mortgage, Da n dridge Towers Sectio n 8, Series A, ETM, 6.375%, 1/01/11 215,000 215,987 Va n derbilt U n iversity, Ref un di n g, Series A, 5.00%, 10/01/39 1,000,000 1,022,860 Va n derbilt U n iversity, Ref un di n g, Series B, 5.00%, 10/01/39 9,000,000 9,205,740 Va n derbilt U n iversity, Series A, 5.50%, 10/01/29 3,500,000 3,906,350 R u therford Co un ty Co n solidated Utility District Waterworks Reve nu e, AGMC I n s u red, 5.00%, 2/01/36 3,060,000 3,108,440 Ref un di n g, NATL I n s u red, 5.00%, 2/01/27 1,000,000 1,034,840 42 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) R u therford Co un ty GO, Ref un di n g, 5.00%, 4/01/26 $ 1,840,000 $ 2,096,956 R u therford Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, Asce n sio n Health Se n ior Credit Gro u p, Series C, 5.00%, 11/15/40 12,000,000 12,137,760 Shelby Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Reve nu e, Baptist Memorial Health, Series A, 5.00%, 9/01/19 3,015,000 3,277,184 Methodist, Series B, AGMC I n s u red, 5.25%, 9/01/27 5,000,000 5,126,700 St. J u de Childre n s Research Hospital, Ref un di n g, 5.00%, 7/01/36 5,000,000 5,040,950 So u th Blo un t Co un ty Utility District Waterworks Reve nu e, AGMC I n s u red, 5.00%, 12/01/33 1,000,000 1,038,900 5.25%, 12/01/39 3,310,000 3,494,466 Te nn essee HDA Reve nu e, Homeow n ership Program, 2006-3, 4.90%, 7/01/37 4,520,000 4,173,406 Series 1, 5.00%, 7/01/29 1,400,000 1,415,778 Series 4B, 6.00%, 7/01/25 1,820,000 1,908,980 Te nn essee State GO, Ref un di n g, Series C, 5.00%, 5/01/29 2,000,000 2,152,340 Te nn essee State School Bo n d A u thority Reve nu e, Higher Ed u catio n al Facilities, Seco n d Program, Ref un di n g, Series A, 5.00%, 5/01/39 3,000,000 3,118,860 Ref un di n g, Series A, NATL I n s u red, 5.00%, 5/01/26 1,250,000 1,318,138 Ref un di n g, Series A, NATL I n s u red, 5.00%, 5/01/30 3,000,000 3,107,820 Series A, 5.00%, 5/01/34 3,555,000 3,661,757 Series B, 5.50%, 5/01/38 4,000,000 4,293,840 West Wilso n Utility District Waterworks Reve nu e, 5.00%, 6/01/33 3,000,000 3,157,710 AMBAC I n s u red, Pre-Ref un ded, 5.25%, 6/01/23 3,780,000 3,872,194 Improveme n t, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/26 1,805,000 2,043,675 Ref un di n g, AMBAC I n s u red, 5.25%, 6/01/23 720,000 730,166 Ref un di n g, NATL I n s u red, 4.75%, 6/01/23 1,805,000 1,901,152 Ref un di n g a n d Improveme n t, NATL I n s u red, 4.75%, 6/01/28 1,000,000 1,032,700 White Ho u se Utility District Robertso n a n d S u m n er Co un ties Water a n d Sewer Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.125%, 1/01/26 1,100,000 1,104,147 Improveme n t, Ref un di n g, 4.50%, 1/01/35 6,000,000 5,678,880 Ref un di n g, AGMC I n s u red, Pre-Ref un ded, 5.125%, 1/01/26 1,400,000 1,405,222 Williamso n Co un ty GO, P u blic Improveme n t, Pre-Ref un ded, 5.00%, 4/01/20 2,000,000 2,117,840 P u blic Improveme n t, Ref un di n g, 5.00%, 3/01/20 2,000,000 2,152,640 Ref un di n g, 5.00%, 4/01/26 1,930,000 2,204,369 254,862,262 U.S. Territories 11.5% Guam 1.7% G u am Eco n omic Developme n t a n d Commerce A u thority Reve nu e, Tobacco Settleme n t, Asset-Backed, Ref un di n g, 5.25%, 6/01/32 2,130,000 1,854,888 G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.625%, 12/01/29 3,205,000 3,260,414 5,115,302 Semiannual Report | 43 Franklin Municipal Securities Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico 9.8% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A-4, AGMC I n s u red, 5.00%, 7/01/31 $ 2,760,000 $ 2,752,852 Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/32 1,500,000 1,605,690 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series SS, NATL I n s u red, 5.00%, 7/01/25 5,000,000 5,106,350 Series XX, 5.25%, 7/01/40 2,500,000 2,470,275 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Hospital Reve nu e, Hospital A u xilio M u t u o Obligatio n Gro u p Project, Series A, NATL I n s u red, 6.25%, 7/01/24 200,000 200,752 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series D, 5.375%, 7/01/33 655,000 656,585 Series D, Pre-Ref un ded, 5.375%, 7/01/33 1,845,000 1,978,284 P u erto Rico Sales Tax Fi n a n ci n g Corp. Sales Tax Reve nu e, first s u b., Series B, 6.375%, 8/01/39 8,000,000 8,636,560 Series C, 5.50%, 8/01/40 5,000,000 5,085,800 28,493,148 Total U.S. Territories 33,608,450 Total Municipal Bonds (Cost $283,480,586) 98.9% 288,470,712 Other Assets, less Liabilities 1.1% 3,071,406 Net Assets 100.0% $ 291,542,118 See Abbreviations on page 58. a Security purchased on a when-issued basis. See Note 1(b). 44 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Statements Statements of Assets and Liabilities November 30, 2010 ( un a u dited) Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Assets: I n vestme n ts i n sec u rities: Cost $ 1,552,956,385 $ 283,480,586 Val u e $ 1,468,606,102 $ 288,470,712 Cash 98,882 624,924 Receivables: I n vestme n t sec u rities sold 509,071  Capital shares sold 2,995,652 561,872 I n terest 19,584,757 3,946,164 Other assets 614 118 Total assets 1,491,795,078 293,603,790 Liabilities: Payables: I n vestme n t sec u rities p u rchased  1,058,269 Capital shares redeemed 5,228,305 471,633 Affiliates 837,837 156,633 Distrib u tio n s to shareholders 1,748,054 334,833 Accr u ed expe n ses a n d other liabilities 174,747 40,304 Total liabilities 7,988,943 2,061,672 Net assets, at val u e $ 1,483,806,135 $ 291,542,118 Net assets co n sist of: Paid-i n capital $ 1,637,932,363 $ 288,946,341 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) 2,819,637 (83,872 ) Net un realized appreciatio n (depreciatio n ) (84,350,283 ) 4,990,126 Acc u m u lated n et realized gai n (loss) (72,595,582 ) (2,310,477 ) Net assets, at val u e $ 1,483,806,135 $ 291,542,118 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin Municipal Securities Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) November 30, 2010 ( un a u dited) Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Class A: Net assets, at val u e $ 1,099,202,392 $ 291,542,118 Shares o u tsta n di n g 118,056,395 26,164,429 Net asset val u e per share a $ 9.31 $ 11.14 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%) $ 9.72 $ 11.63 Class B: Net assets, at val u e $ 5,275,914 Shares o u tsta n di n g 563,521 Net asset val u e a n d maxim u m offeri n g price per share a $ 9.36 Class C: Net assets, at val u e $ 257,442,510 Shares o u tsta n di n g 27,501,857 Net asset val u e a n d maxim u m offeri n g price per share a $ 9.36 Advisor Class: Net assets, at val u e $ 121,885,319 Shares o u tsta n di n g 13,073,804 Net asset val u e a n d maxim u m offeri n g price per share $ 9.32 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Statements (continued) Statements of Operations for the six mo n ths e n ded November 30, 2010 ( un a u dited) Franklin Franklin California Tennessee High Yield Municipal Municipal Fund Bond Fund I n vestme n t i n come: I n terest $ 43,405,974 $ 6,652,575 Expe n ses: Ma n ageme n t fees (Note 3a) 3,521,811 793,444 Distrib u tio n fees: (Note 3c) Class A 566,447 148,500 Class B 21,067  Class C 853,898  Tra n sfer age n t fees (Note 3e) 234,098 51,469 C u stodia n fees 10,443 2,099 Reports to shareholders 31,816 7,738 Registratio n a n d fili n g fees 9,801 5,285 Professio n al fees 18,556 13,002 Tr u stees fees a n d expe n ses 43,287 7,873 Other 61,926 14,427 Total expe n ses 5,373,150 1,043,837 Expe n ses waived/paid by affiliates (Note 3f)  (4,536 ) Net expe n ses 5,373,150 1,039,301 Net i n vestme n t i n come 38,032,824 5,613,274 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts 288,210 12,786 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (15,551,155 ) (5,547,236 ) Net realized a n d un realized gai n (loss) (15,262,945 ) (5,534,450 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ 22,769,879 $ 78,824 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin Municipal Securities Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Six Months Ended Six Months Ended November 30, 2010 Year Ended November 30, 2010 Year Ended (unaudited) May 31, 2010 (unaudited) May 31, 2010 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 38,032,824 $ 75,754,521 $ 5,613,274 $ 10,382,832 Net realized gai n (loss) from i n vestme n ts 288,210 (28,960,010 ) 12,786 346,000 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (15,551,155 ) 174,814,718 (5,547,236 ) 7,802,579 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s 22,769,879 221,609,229 78,824 18,531,411 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (30,123,058 ) (57,568,890 ) (5,688,612 ) (10,267,183 ) Class B (158,751 ) (537,964 )   Class C (6,239,220 ) (11,917,188 )   Advisor Class (2,913,490 ) (5,122,495 )   Total distrib u tio n s to shareholders (39,434,519 ) (75,146,537 ) (5,688,612 ) (10,267,183 ) Capital share tra n sactio n s: (Note 2) Class A 21,208,281 34,996,351 10,144,431 52,848,583 Class B (2,290,476 ) (6,335,132 )   Class C 4,844,958 17,864,735   Advisor Class 22,378,214 22,772,160   Total capital share tra n sactio n s 46,140,977 69,298,114 10,144,431 52,848,583 Net i n crease (decrease) i n n et assets 29,476,337 215,760,806 4,534,643 61,112,811 Net assets: Begi nn i n g of period 1,454,329,798 1,238,568,992 287,007,475 225,894,664 E n d of period $ 1,483,806,135 $ 1,454,329,798 $ 291,542,118 $ 287,007,475 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of period $ 2,819,637 $ 4,221,332 $ (83,872 ) $ (8,534 ) 48 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. Class A Fra n kli n Te nn essee M un icipal Bo n d F un d Class A, Class B, Class C & Advisor Class Fra n kli n Califor n ia High Yield M un icipal F un d The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Semiannual Report | 49 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Securities Purchased on a When-Issued Basis The Funds may purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Funds file U.S. income tax returns as well as tax returns in certain other jurisdictions. Each funds application of those tax rules is subject to its understanding. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of November 30, 2010, and for all open tax years, the Funds have determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax effects will significantly change in the next twelve months. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. 50 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 51 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At November 30, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Shares Amount Shares Amount Class A Shares: Six Mo n ths e n ded November 30, 2010 Shares sold 13,939,351 $ 133,116,433 2,608,581 $ 29,849,855 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,900,283 18,050,744 344,639 3,929,071 Shares redeemed (13,686,978 ) (129,958,896 ) (2,077,204 ) (23,634,495 ) Net i n crease (decrease) 2,152,656 $ 21,208,281 876,016 $ 10,144,431 Year e n ded May 31, 2010 Shares sold 23,540,633 $ 212,796,062 6,762,280 $ 75,597,034 Shares iss u ed i n rei n vestme n t of distrib u tio n s 3,818,633 34,375,029 669,567 7,492,229 Shares redeemed (23,745,896 ) (212,174,740 ) (2,696,919 ) (30,240,680 ) Net i n crease (decrease) 3,613,370 $ 34,996,351 4,734,928 $ 52,848,583 Class B Shares: Six Mo n ths e n ded November 30, 2010 Shares sold 12,362 $ 119,583 Shares iss u ed i n rei n vestme n t of distrib u tio n s 10,141 96,849 Shares redeemed (261,734 ) (2,506,908 ) Net i n crease (decrease) (239,231 ) $ (2,290,476 ) Year e n ded May 31, 2010 Shares sold 9,676 $ 87,916 Shares iss u ed i n rei n vestme n t of distrib u tio n s 35,196 315,842 Shares redeemed (748,153 ) (6,738,890 ) Net i n crease (decrease) (703,281 ) $ (6,335,132 ) Class C Shares: Six Mo n ths e n ded November 30, 2010 Shares sold 2,633,870 $ 25,287,089 Shares iss u ed i n rei n vestme n t of distrib u tio n s 382,459 3,653,560 Shares redeemed (2,528,587 ) (24,095,691 ) Net i n crease (decrease) 487,742 $ 4,844,958 Year e n ded May 31, 2010 Shares sold 5,871,773 $ 53,395,335 Shares iss u ed i n rei n vestme n t of distrib u tio n s 762,936 6,898,515 Shares redeemed (4,698,745 ) (42,429,115 ) Net i n crease (decrease) 1,935,964 $ 17,864,735 52 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin California High Yield Municipal Fund Shares Amount Advisor Class Shares: Six Mo n ths e n ded November 30, 2010 Shares sold 3,913,776 $ 37,523,410 Shares iss u ed i n rei n vestme n t of distrib u tio n s 65,811 625,049 Shares redeemed (1,667,900 ) (15,770,245 ) Net i n crease (decrease) 2,311,687 $ 22,378,214 Year e n ded May 31, 2010 Shares sold 4,210,188 $ 37,170,013 Shares iss u ed i n rei n vestme n t of distrib u tio n s 103,660 938,547 Shares redeemed (1,694,146 ) (15,336,400 ) Net i n crease (decrease) 2,619,702 $ 22,772,160 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Fra n kli n Advisers, I n c. (Advisers) Fra n kli n Templeto n Services, LLC (FT Services) Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Affiliation I n vestme n t ma n ager Admi n istrative ma n ager Pri n cipal un derwriter Tra n sfer age n t a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625 % Up to a n d i n cl u di n g $100 millio n 0.500 % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n 0.450 % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n 0.440 % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n 0.430 % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n 0.420 % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n 0.400 % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n 0.380 % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n 0.360 % I n excess of $20 billio n Semiannual Report | 53 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B and C compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Reimb u rseme n t Pla n s: Class A 0.15 % 0.15 % Distrib u tors has agreed to limit the c u rre n t rate to 0.10% per year for each of the F un ds. Compe n satio n Pla n s: Class B 0.65 %  Class C 0.65 %  d. Sales Charges/Underwriting Agreements Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ 176,873 $ 93,936 Co n ti n ge n t deferred sales charges retai n ed $ 35,337 $ 4,994 54 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees For the period ended November 30, 2010, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Tra n sfer age n t fees $ 110,760 $ 20,180 f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Franklin Tennessee Municipal Bond Fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees and acquired fund fees and expenses) do not exceed 0.60% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until September 30, 2011. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May 31, 2010, the capital loss carryforwards were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Capital loss carryforwards expiri n g i n : 2011 $  $ 95,080 2012 7,294,061 984,101 2013 2,650,186 422,643 2015 684,955 11,310 2016 1,572,273  2017 5,767,799 810,129 2018 32,781,484  $ 50,750,758 $ 2,323,263 For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At May 31, 2010, the Franklin California High Yield Municipal Fund deferred realized capital losses of $21,748,133. Semiannual Report | 55 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 4. I NCOME T AXES (continued) At November 30, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Cost of i n vestme n ts $ 1,549,882,197 $ 283,405,710 U n realized appreciatio n $ 34,233,773 $ 7,820,448 U n realized depreciatio n (115,509,868 ) (2,755,446 ) Net un realized appreciatio n (depreciatio n ) $ (81,276,095 ) $ 5,065,002 Net investment income differs for financial statement and tax purposes primarily due to differing treatment of bond discounts. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended November 30, 2010, were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund P u rchases $ 101,739,9022 $ 30,918,975 Sales $ 98,537,257 $ 18,168,093 6. C REDIT R ISK At November 30, 2010, the Franklin California High Yield Municipal Fund had 30.00% of its portfolio invested in high yield securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 56 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the period ended November 30, 2010, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At November 30, 2010, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 10. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Semiannual Report | 57 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) Abbreviations Selected Portfolio 1915 Act - Improveme n t Bo n d Act of 1915 ID - Improveme n t District ABAG - The Associatio n of Bay Area Gover n me n ts IDB -I n d u strialDevelopme n t Bo n d/Board AD - Assessme n t District MFHR -M u lti-FamilyHo u si n g Reve nu e AGMC - Ass u red G u ara n ty M un icipal Corp. MFR -M u lti-FamilyReve nu e AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. NATL - Natio n al P u blic Fi n a n cial G u ara n tee Corp. BAN -Bo n dA n ticipatio n Note NATL RE - Natio n al P u blic Fi n a n cial G u ara n tee Corp. Rei n s u red CDA - Comm un ity Developme n t A u thority/Age n cy PBA -P u blicB u ildi n g A u thority CFD - Comm un ity Facilities District PCFA - Poll u tio n Co n trol Fi n a n ci n g A u thority CIFP - Capital Improveme n t Fi n a n ci n g Program PCR - Poll u tio n Co n trol Reve nu e COP - Certificate of Participatio n PFA -P u blicFi n a n ci n g A u thority CRDA - Comm un ity Redevelopme n t A u thority/Age n cy PFAR -P u blicFi n a n ci n g A u thority Reve nu e ETM - Escrow to Mat u rity PUD -P u blicUtility District FGIC -Fi n a n cialG u ara n ty I n s u ra n ce Co. RDA - Redevelopme n t Age n cy/A u thority FHA - Federal Ho u si n g A u thority/Age n cy UHSD -U n ified/U n io n High School District GNMA - Gover n me n t Natio n al Mortgage Associatio n USD -U n ified/U n io n School District GO -Ge n eralObligatio n XLCA - XL Capital Ass u ra n ce HDA -Ho u si n gDevelopme n t A u thority/Age n cy 58 | Semiannual Report Franklin Municipal Securities Trust Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 59 This page i n te n tio n ally left bla n k. Sign up for electronic delivery on franklintempleton. com Semiannual Report and Shareholder Letter F RANKLIN M UNICIPAL S ECURITIES TR
